OPINION — AG — ** BLIND PERSONS — EDUCATION — TRAINING ** A PERSON MUST NOT NECESSARILY BE COMPLETELY BLIND IN ORDER TO BE ELIGIBLE FOR ADMISSION TO THE ' OKLAHOMA SCHOOL FOR THE BLIND ', BUT THAT, IN ADDITION TO OTHER QUALIFICATIONS AND REQUIREMENTS, A PERSON'S VISION MUST BE "SO DEFECTIVE AS TO PREVENT" HIM OR HER FROM "ATTENDING THE PUBLIC SCHOOLS" WHICH IS A QUESTION OF FACT IN EACH PARTICULAR CASE. (BLIND PERSONS, SCHOOLS, VISION, HANDICAPPED PERSON) CITE: 70 Ohio St. 1724 [70-1724] (J. H. JOHNSON)